Per Curiam.

We affirm the judgment of the court of appeals for the reasons stated in its opinion. Neither a claimed violation of the right to a speedy trial nor a mere sentencing error is cognizable in habeas corpus. Russell v. Mitchell (1999), 84 Ohio St.3d 328, 329, 703 N.E.2d 1249, 1249-1250; Heddleston v. Mack (1998), 84 Ohio St.3d 213, 702 N.E.2d 1198. Further, Brown waived the additional claims he raises in this appeal, e.g., ineffective assistance of counsel, by failing to raise them below, and such claims are also not cognizable in habeas corpus. State ex rel. Porter v. Cleveland Dept. of Pub. Safety (1998), 84 Ohio St.3d 258, 259, 703 N.E.2d 308, 309; Thomas v. Huffman (1998), 84 Ohio St.3d 266, 267, 703 N.E.2d 315, 315-316.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.